RESOLUCIÓN
I — (
El pasado 12 de marzo de 1999, mediante opinión per curiam, suspendimos al Ledo. Héctor J. Miranda Casasno-vas del ejercicio de la profesión de abogado y la notaría por no haber satisfecho la cuota anual del Colegio de Abogados, y haber hecho caso omiso a nuestras notificaciones remiti-das por correo certificado a su dirección en el expediente.
Notificado el licenciado Miranda Casasnovas, el 30 de marzo, el Alguacil del Tribunal se incautó de su obra y sello *282notariales para que sean remitidos a la Oficina de Inspec-ción de Notarías.
El 14 de abril, Miranda Casasnovas nos solicitó urgen-temente su reinstalación, exponiendo haber satisfecho el pago de la cuota al Colegio de Abogados. Sobre el cambio de dirección nos ofreció disculpas, aduciendo que problemas familiares lo obligaron a mudarse súbitamente a una vi-vienda rural donde no contaba con servicio postal ni telefónico. Nos señaló que notificó la nueva dirección al Colegio de Abogados y a la Oficina de Inspección de Notarías. Sin embargo, en su expediente no consta dicha notificación.
i — I hH
A la luz de lo expuesto, no procede reconsiderar la sus-pensión original decretada, que fue efectiva el día de la notificación. En su lugar, limitamos la suspensión al pe-ríodo de tiempo transcurrido y reinstalamos hoy a la abo-gacía al licenciado Miranda Casasnovas. Oportunamente la Oficina de Inspección de Notarías nos rendirá un in-forme en torno a su obra notarial. Se le apercibe al licen-ciado Miranda Casasnovas del estricto cumplimiento en el futuro de sus responsabilidades como abogado.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo